DAVIES, District Judge.
In this cause it appearing to the Court that the information filed herein contains seventy (70) counts, each of which charges the defendants with certain violations of Part II, of the Interstate Commerce Act, 49 U.S.C.A. §§ 301-327, and said defendants having entered a plea of not guilty to each and every count contained in the information; that a trial of the cause and the issues raised thereby would require an unusual amount of time; the counts of the information being so numerous and of such a character that in the opinion of the Court the submitting of proof on each, and the submitting of issues to the jury on each, would probably lead to confusion of the jury, and would prejudice the accused in making his defense:
It is therefore ordered, adjudged and decreed by the Court, on its own motion, that *65the Government be and it is hereby required to elect any twenty-five (25) of said counts contained in said information, upon which conviction will be asked and trial be had.